Title: To George Washington from Burgess Ball, 25 May 1799
From: Ball, Burgess
To: Washington, George



Dear Sir,
Alexand[ri]a 25th May 1799

The Gentlemen whom I wish to recommend as Officers (and yesterday mention’d to you) are Mr Arther Lee in the County of Northumberland, and Mr Reuben Beale of Richmond County. They are Gent. of Family, and I think will be actuated by proper principles. Those Gentlemen aspire to nothing higher than to commence with an Ensigncy or Cornetcy, provided, Officers of the Cavalry are furnish’d with Horses & accoutraments, if not, Ensigns wou’d be their Object. I wou’d recommend Presley Sanders of Lancaster County as a Capt. in the Provisional Army, in which Rank I think he wd be clever; and as I expect a no. of Old Officers will be applying I’ve no doubt but he will be satisfy’d, ’tho he wish’d a majority. I will endeavour to find out some men of respectability & Family, for the Provisional Army, takg care to observe your Information & directions respecting them, at the same time not mentiong I had them from you, wch in me might appear Vain. I am with the highest Esteem Yr mo: Obt Servt

B: Ball

